                  Case 4:19-cr-00489-JST Document 15 Filed 09/21/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   Assistant United States Attorney
 5
   YAEL T. EPSTEIN (DCBN 1600820)
 6 Assistant Chief
   U.S. Department of Justice Tax Division
 7
          1301 Clay Street, Suite 340S
 8        Oakland, California 94612
          Telephone: (510) 637-3680
 9        FAX: (510) 637-3724
          michelle.kane3@usdoj.gov
10
   Attorneys for the United States
11

12                                    UNITED STATES DISTRICT COURT

13                                  NORTHERN DISTRICT OF CALIFORNIA

14                                            OAKLAND DIVISION

15
     UNITED STATES OF AMERICA,                         )   NO. CR-19-00489 JST
16                                                     )
             Plaintiff,                                )   STIPULATION AND [PROPOSED] ORDER
17                                                     )   SETTING CHANGE OF PLEA HEARING VIA
        v.                                             )   ZOOM WEBINAR FOR OCTOBER 1, 2021.
18                                                     )
     OLEG TINKOV                                       )
19     A/K/A/ OLEG TINKOFF,                            )
                                                       )
20           Defendant.                                )
                                                       )
21

22           Defendant Oleg Tinkov, by and through his retained counsel, the United States Attorney’s Office
23 for the Northern District of California, by and through Assistant United States Attorney Michelle J.

24 Kane, and the United States Department of Justice, Tax Division, by and through Assistant Chief Yael

25 T. Epstein, hereby stipulate and agree to the following:

26           1.      A grand jury sitting in the Northern District of California returned an indictment on
27 September 26, 2019, charging the defendant with two counts of subscribing to a false tax return,

28
     STIP. & [PROPOSED] ORDER
     CR-19-00489 JST                                  1
30
                 Case 4:19-cr-00489-JST Document 15 Filed 09/21/21 Page 2 of 4




 1 statement, or other document, in violation of 26 U.S.C. § 7206(1). The indictment was unsealed

 2 following defendant’s arrest in London on these charges on February 26, 2020.

 3          2.      The defendant has not yet appeared in this case. The defendant is currently in the United

 4 Kingdom (UK) contesting extradition and has provided to the government and a court in the UK expert

 5 medical reports supporting his claim that he is undergoing a UK-based intensive treatment plan for acute

 6 myeloid leukemia and graft versus host disease, is immunocompromised, and will be unable to safely

 7 travel as a result.

 8          3.      The parties have reached an agreement to resolve this matter.

 9          4.      The parties therefore request that the matter be set for a change of plea via Zoom webinar

10 before this Court on October 1, 2021, at 9:00 a.m. Counsel for the United States will submit the written

11 plea agreement for the Court’s review. Once the matter is set for change of plea, the parties will request

12 that the matter be set before the Duty Magistrate for arraignment on the indictment prior to entry of the

13 change of plea.

14          5.      The defendant understands that, under the Constitution, the United States Code, the

15 Federal Rules of Criminal Procedure (including Rules 11, 32, and 43), he may have the right to be

16 physically present at these hearings. He understands that right and, after consulting with counsel,

17 / / /

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28
                                                     2
     STIP. & [PROPOSED] ORDER
     CR-19-00489 JST
30
                Case 4:19-cr-00489-JST Document 15 Filed 09/21/21 Page 3 of 4




 1 voluntarily agrees to waive it and to proceed with remote proceedings, and in particular, video-

 2 teleconference (“VTC”) or telephone, if VTC is not reasonably available, from the United Kingdom.

 3            IT IS SO STIPULATED.

 4                                                              STEPHANIE M. HINDS
                                                                Acting United States Attorney
 5

 6
     Dated:                                                     MICHELLE J. KANE
 7                                                              Assistant United States Attorney

 8
     Dated:
 9                                                              YAEL T. EPSTEIN
                                                                Assistant Chief
10                                                              U.S. Department of Justice, Tax Division

11
     Dated:
12                                                              OLEG TINKOV
                                                                Defendant
13

14 Dated:
                                                                JEREMY H. TEMKIN, Esq.
15                                                              Pro Hac Vice Motion Pending
                                                                Attorney for Defendant
16

17 Dated:
                                                                CHRISTOPHER MORVILLO, Esq.
18                                                              Pro Hac Vice Motion Pending
                                                                Attorney for Defendant
19

20 Dated:
                                                                ISMAIL RAMSEY, Esq.
21                                                              Attorney for Defendant

22

23

24

25

26

27

28
                                                    3
     STIP. & [PROPOSED] ORDER
     CR-19-00489 JST
30
               Case 4:19-cr-00489-JST Document 15 Filed 09/21/21 Page 4 of 4




 1                                                   ORDER

 2          Based on the stipulation of the parties and for good cause shown, the Court HEREBY ORDERS:

 3          WHEREAS the proceeding cannot be conducted in person without seriously jeopardizing public

 4 health and safety; and

 5          WHEREAS there are specific reasons, in this particular case, that the change of plea cannot be

 6 further delayed without serious harm to the interests of justice;

 7          THEREFORE, the matter of United States v. Oleg Tinkov, No. 19-CR-00489, be set for a change

 8 of plea via Zoom webinar before this Court on October 1, 2021, at 9:30 a.m.

 9          IT IS SO ORDERED.

10
     DATED: September 20, 2021
11                                                       HON. JON S. TIGAR
                                                         United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
     STIP. & [PROPOSED] ORDER
     CR-19-00489 JST
30
